Citation Nr: 1636035	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Lawrence H. Nemirow, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from January 2004 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2015.

In January 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a March 2016 medical expert opinion from the Veterans Health Administration (VHA).  In view of the outcome of the decision below, the Veteran is not prejudiced by not receiving a copy of the opinion prior to the decision.


FINDING OF FACT

The Veteran's current low back disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain and arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disability, which he relates to training and combat service in Iraq during his second period of active duty from January 2004 to March 2005.

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of a low back disability; however, private treatment records show that the Veteran has received treatment for back problems since June 2005.  He did not have any back problems prior to service from January 2004 to March 2005.  See Dr. Natividad (October 30, 2006); Dr. Min (December 26, 2007).  A MRI showed mild to moderate degenerative changes of the lumbar spine in January 2008.

In May 2010, Dr. Smith opined that the Veteran's current back pain had its origin in service.

In July 2013, a VA examiner opined that the Veteran's current back disability, chronic lumbosacral strain and arthritis, is not related to service.  The rationale was that some of the Veteran's service treatment records are illegible, and thus, there is no objective medical evidence in the service treatment records that could establish a direct relationship between the Veteran's current low back disability and his military service.

In March 2016, the VHA medical expert opined that he could not determine the exact onset of the Veteran's back disability in light of the conflicting medical opinions of record.  He did, however, note that the Veteran clearly began receiving medical treatment for his back disability in June 2005.  The expert also noted that the January 2008 and MRI shows mild to moderate degenerative changes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Initially, the Board finds the July 2013 VA medical opinion is inadequate as it is based solely upon the absence of a diagnosis/treatment in service, when, in fact, such is not required, especially, where, as here, there is satisfactory evidence that the reported injury is consistent with the circumstances, conditions, or hardships of combat service.  Additionally, the examiner failed to address evidence of treatment for back problems immediately following separation from service.  Also, the examiner failed to address whether the current arthritis, first documented in 2008, had its onset within one year after service.  For these reasons, July 2013 VA medical opinion is inadequate, and thus, afforded no probative value.

The Board finds that the Veteran is competent to report symptoms of back pain in and since service as it is within the realm of his personal experience and sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's report is credible in light of its rationality and consistency.  Specifically, the Veteran's report of back pain since service is consistent with his well-documented history of treatment for back pain immediately following separation from service as well as medical evidence of mild to moderate degenerative changes within three years after separation from service.

Here, the medical evidence is conflicting and there appears to be no manner in which to medically determine the onset of the Veteran's low back disability.  Under the unique circumstances of this case, the Veteran's statements are afforded sufficient evidentiary value to support a nexus between the Veteran's combat service, the well-documented history of back problems immediately following separation from service, and his current low back disability at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's current back disability had it onset during his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, service connection is warranted for a low back disability, which is best characterized as lumbosacral strain and arthritis.


ORDER

Service connection for lumbosacral strain and arthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


